In The
                             Court of Appeals
               Sixth Appellate District of Texas at Texarkana


                                      No. 06-21-00090-CV



                                 ROBERT COYLE, Appellant

                                               V.

     BAYOU CITY PARTNERS, LLC, THOMAS F. MILLER, KENNETH MANFREDI
               AND THEODORE BIRDSONG BOWLES, Appellees




                     On Appeal from the County Civil Court at Law No. 4
                                   Harris County, Texas
                                  Trial Court No. 1154930




                          Before Morriss, C.J., Stevens and Carter,* JJ.
                           Memorandum Opinion by Justice Stevens



_____________________
*Jack Carter, Justice, Retired, Sitting by Assignment
                                   MEMORANDUM OPINION

        Robert Coyle and Bayou City Partners, LLC, Thomas F. Miller, Kenneth Manfredi, and

Theodore Birdsong Bowles (collectively Appellees) agreed to a residential construction contract

(the Contract) after Coyle hired Appellees to build a home for him. A dispute arose, and Coyle

sued the Appellees for equitable relief and alleged violations of the Texas Deceptive Trade

Practices Act. Because the Contract bound the parties to engage in binding arbitration of “any

dispute or claim arising under, or relating to, [the] Contract” that could not be mediated, the trial

court ordered the parties to submit to arbitration after a failed mediation. The arbitrator’s award

stated that Coyle was liable to Bayou City Partners for $20,500.00 in liquidated damages because

he had failed to provide engineered working documents as he was required to do under the

Contract, and his failure to do so prevented the Appellees from obtaining a permit to build the

home. As a result, the trial court entered a final judgment ordering Coyle to forfeit his initial

cash payment of $20,500.00 to Bayou City Partners as liquidated damages under the Contract

and denied all of Coyle’s remaining claims against all parties.

        On appeal, Coyle argues that the trial court’s judgment was not supported by factually

sufficient evidence.1 Citing to documents filed with the trial court after the arbitrator’s award

was entered, Coyle argues that the required documents discussed in the Contract were provided

to the Appellees. In response, Appellees argue that Coyle’s brief “has introduced new statements

of fact, new issues, and new evidence that should have been (but were not) introduced during the


1
 Originally appealed to the Fourteenth Court of Appeals, this case was transferred to this Court by the Texas
Supreme Court pursuant to its docket equalization efforts. See TEX. GOV’T CODE ANN. § 73.001. We follow the
precedent of the Fourteenth Court of Appeals in deciding this case. See TEX. R. APP. P. 41.3.
                                                     2
evidentiary arbitration hearing.” Because we conclude that Coyle seeks an opinion on the merits

of the case and we cannot review the merits of the arbitrator’s decision, we overrule Coyle’s

complaints and affirm the trial court’s judgment.

I.      We Cannot Review the Merits of the Arbitrator’s Decision

        “When reviewing claims under the Federal Arbitration Act (‘the FAA’), we look to

federal law to resolve substantive issues, but apply state law to resolve procedural issues.” Ortiz

v. Builders First Source-S. Tex., LP, 617 S.W.3d 227, 229 (Tex. App.—Houston [14th Dist.]

2020, pet. denied) (citing Builders First Source-S. Tex., LP v. Ortiz, 515 S.W.3d 451, 455 (Tex.

App.—Houston [14th Dist.] 2017, pet. denied) (citing Jack B. Anglin Co. v. Tipps, 842 S.W.2d

266, 272 (Tex. 1992))).          “Although we review de novo a trial court’s ruling confirming,

modifying, or vacating an arbitration award, our review is ‘extraordinarily narrow.’” Id. (citing

Tanox, Inc. v. Akin, Gump, Strauss, Hauer & Feld, L.L.P., 105 S.W.3d 244, 250 (Tex. App.—

Houston [14th Dist.] 2003, pet. denied) (quoting Hughes Training, Inc. v. Cook, 254 F.3d 588,

593 (5th Cir. 2001))).

        “Under the FAA, a trial court must confirm the arbitration award unless the award is

vacated, modified, or corrected as prescribed in sections 10 and 11 of the FAA.” Id. (citing 9

U.S.C.A. §§ 9–11).2 “The grounds set forth in sections 10 and 11 are exclusive.” Id. (citing Hall


2
 Grounds for vacating an arbitrator’s award under FAA Sections 10 and 11 include: “where the award was procured
by corruption, fraud, or undue means”; “where there was evident partiality or corruption in the arbitrators”; “where
the arbitrators were guilty of misconduct in refusing to postpone the hearing, upon sufficient cause shown, or in
refusing to hear evidence pertinent and material to the controversy; or of any other misbehavior by which the rights
of any party have been prejudiced”; “where the arbitrators exceeded their powers, or so imperfectly executed them
that a mutual, final, and definite award upon the subject matter submitted was not made”; “where there was an
evident material miscalculation of figures or an evident material mistake in the description of any person, thing, or
property referred to in the award”; “[w]here the arbitrators have awarded upon a matter not submitted to them,
                                                         3
St. Assocs., L.L.C. v. Mattel, Inc., 552 U.S. 576, 586 (2008)). As a result, “courts may not

review the arbitrator’s decision on the merits ‘despite allegations that the decision rests on

factual errors or misinterprets the parties’ agreement.’” Id. at 231 (quoting Major League

Baseball Players Ass’n v. Garvey, 532 U.S. 504, 509 (2001) (per curiam)); see Tanox, Inc. v.

Akin, Gump, Strauss, Hauer & Feld, L.L.P., 105 S.W.3d 244, 250–51 (Tex. App.—Houston

[14th Dist.] 2003, pet. denied).

        Here, the Contract provided for binding arbitration under the FAA. Coyle does not

properly brief a challenge on grounds listed in Sections 10 or 11 of the FAA. Instead, while

Coyle is appealing the trial court’s confirmation of an arbitration award, his argument is that it

was not supported by factually sufficient evidence. See Powell v. Gulf Coast Carriers, Inc., 872

S.W.2d 22, 24 (Tex. App.—Houston [14th Dist.] 1994, no pet.) (“[A] complaint that the award is

against the overwhelming weight of the evidence is insufficient.”). Because we may not review

an arbitrator’s decision on the merits, we decline Coyle’s invitation to do so. See Load Trail,

LLC v. Julian, 622 S.W.3d 472, 479–480 (Tex. App.—Texarkana 2021, no pet.); Ortiz, 617

S.W.3d at 229.3

        Also, even had Coyle raised a proper complaint under Sections 10 or 11 of the FAA,

there is no reporter’s record of the arbitration hearing. Because “[w]e must indulge every

reasonable presumption to uphold arbitration awards,” Powell, 872 S.W.2d at 24, “we . . .


unless it is a matter not affecting the merits of the decision upon the matter submitted”; or “[w]here the award is
imperfect in matter of form not affecting the merits of the controversy.” 9 U.S.C.A. §§ 10–11.
3
 Coyle also raises complaints about certain documents introduced by the Appellees. Because they do not correspond
with a proper complaint under Sections 10 or 11 of the FAA, and involve the merits, we overrule Coyle’s complaints
about the documents.
                                                        4
presume evidence was adequate to support the arbitrator’s factual findings,” Clear Creek Indep.

Sch. Dist. v. Cotton Com. USA, Inc., 529 S.W.3d 569, 578 (Tex. App.—Houston [14th Dist.]

2017, pet. denied) (citing Barton v. Fashion Glass & Mirror, Ltd., 321 S.W.3d 641, 645 n.2

(Tex. App.—Houston [14th Dist.] 2010, no pet.) (“Without a complete record of the arbitration

proceedings, we presume adequate support for the arbitration award.”)). As a result, we overrule

all of Coyle’s arguments on appeal.

II.    Conclusion

       We affirm the trial court’s judgment.



                                               Scott E. Stevens
                                               Justice

Date Submitted:       December 22, 2021
Date Decided:         February 9, 2022




                                                  5